

	

		III

		109th CONGRESS

		1st Session

		S. RES. 229

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Collins (for herself

			 and Mr. Lieberman) submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Designating the month of September 2005 as

		  National Preparedness Month.

	

	

		Whereas

			 terrorist attacks, natural disasters, or other emergencies could strike any

			 part of the United States at any time;

		Whereas

			 natural and man-made emergencies disrupt hundreds of thousands of lives every

			 year, costing lives and causing serious injuries and billions of dollars in

			 property damage;

		Whereas

			 Federal, State, and local officials and private entities are working to deter,

			 prevent, and respond to all types of emergencies;

		Whereas

			 all citizens can help promote the overall emergency preparedness of the United

			 States by preparing themselves and their families for all types of

			 emergencies;

		Whereas

			 National Preparedness Month provides an opportunity to highlight the importance

			 of public emergency preparedness and to encourage the people of the United

			 States to take steps to be better prepared for emergencies at home, work, and

			 school;

		Whereas

			 the people of the United States can prepare for emergencies by taking steps

			 such as assembling emergency supply kits, creating family emergency plans, and

			 staying informed about possible emergencies; and

		Whereas

			 additional information about public emergency preparedness may be obtained

			 through the Ready Campaign of the Department of Homeland Security at

			 www.ready.gov or the American Red Cross at www.redcross.org/preparedness: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)designates September 2005 as

			 National Preparedness Month; and

			(2)encourages the Federal Government, States,

			 localities, schools, nonprofit organizations, businesses, other entities, and

			 the people of the United States to observe National Preparedness

			 Month with appropriate events and activities to promote public

			 emergency preparedness.

			

